Citation Nr: 0125402	
Decision Date: 10/29/01    Archive Date: 11/05/01

DOCKET NO.  97-25 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an effective date earlier than July 17, 
1997, for the award of disability compensation for a 
depressive disorder and anxiety disorder.

2.  Entitlement to an increased rating for hemorrhoids, 
currently evaluated as 10 percent disabling.

3.  Entitlement to an increased (compensable) rating for a 
scar of the left wrist.

4.  Entitlement to an increased rating for the depressive 
disorder and anxiety disorder, currently evaluated as 50 
percent disabling.

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1955 to June 
1968.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.

The Board will decide the veteran's claim for an effective 
date earlier than July 17, 1997, for the award of disability 
compensation for the depressive disorder and anxiety 
disorder.  However, his remaining claims must be remanded to 
the RO and will be addressed following the order portion of 
this decision.


FINDINGS OF FACT

1.  The veteran was discharged from active service in June 
1968.  Several years later, he filed a claim for service 
connection for a psychiatric disorder, which was denied.  By 
a rating decision dated in November 1994, the RO declined to 
reopen the claim on the basis of new and material evidence.

2.  The veteran was provided notice of this determination and 
did not express timely dissatisfaction with the decision.

3.  On July 17, 1997, the veteran again filed a request to 
reopen his claim of entitlement to service connection for a 
psychiatric disorder, characterized as a depressive disorder 
and anxiety disorder.  

4.  The RO subsequently granted service connection for the 
depressive disorder and anxiety disorder in January 1998 and 
assigned an effective date of July 17, 1997, coinciding with 
the date of receipt of his most recent petition to reopen his 
claim.


CONCLUSION OF LAW

The criteria have not been met for an effective date earlier 
than July 17, 1997, for the award of disability compensation 
for a depressive disorder and anxiety disorder.  38 U.S.C.A. 
§§ 5101, 5107, 5110 (West 1991), as amended by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. § 
5107); 38 C.F.R. §§ 3.151, 3.160, 3.400 (2000), as amended by 
66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (Pub. L. No. 106-475, 114 Stat. 2096 (2000)) was 
enacted, which provided new statutory requirements regarding 
notice to a veteran and his representative and specified 
duties to assist veterans in the development of their claims.  
In August 2001, VA issued regulations implementing the 
provisions of VCAA "to establish clear guidelines consistent 
with the intent of Congress regarding the timing and scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits."  See 66 
Fed. Reg. 46520 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).

Upon careful review of the claims folder, the Board finds 
that all required notice and development action specified in 
the new regulations have been complied with during the 
pendency of the current appeal with respect to the earlier 
effective date issue.  Specifically, the Board finds that the 
statement of the case and supplemental statement of the case, 
provided to both the veteran and his representative, 
specifically satisfy the requirement of the new regulations 
in that they clearly notify the veteran and his 
representative of the evidence necessary to substantiate his 
claim.  Additionally, the Board finds that the duties to 
assist provided under the new regulations have also been 
fulfilled in that all evidence and records identified by the 
veteran as plausibly relevant to his pending claim have been 
collected for review.  No further assistance therefore is 
necessary to comply with the requirements of this new 
legislation or any other applicable rules or regulations 
regarding the development of the pending claim.

The veteran contends that he is entitled to an earlier 
effective date for the grant of service connection for the 
depressive disorder and anxiety disorder.  As alluded to 
above, the RO granted service connection for these 
psychiatric conditions in January 1998 and assigned an 
effective date of July 17, 1997.  The veteran contends, 
however, that service connection should have been established 
retroactive to the time of his original filing, several years 
earlier.

The statutory provisions for the determination of the 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110 (West 1991).  Unless specifically 
provided otherwise, the effective date of an award based on 
an original claim shall be fixed in accordance with the facts 
found but shall not be earlier than the date of receipt of an 
application therefor.  The effective date of an award of 
compensation based on an original claim shall not be earlier 
than the "date of receipt" of an application for such 
benefits or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i).  If the 
application is received by VA within one year from separation 
from service, then the effective date of the award of 
disability compensation shall be the day following separation 
from service.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. 
§ 3.400(b)(2).  If a claim is reopened and granted, on the 
basis of new and material evidence other than service medical 
records, the effective date shall be the date of receipt of 
claim or date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(r).

Generally, a specific claim in the form prescribed by VA must 
be filed in order for VA benefits to be paid.  See 38 C.F.R. 
§§ 3.160(b), 3.151(a).  A "claim" is defined as a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit.  38 C.F.R. § 3.1(p).  Any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by VA, from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  38 C.F.R. 
§ 3.155(a).  "Date of receipt" means the date on which a 
claim, information or evidence was received by the VA.  
38 C.F.R. § 3.1(r).  See also Servello v. Derwinski, 3 Vet. 
App. 196, 198 (1992).

In this case, prior to the grant of service connection, the 
RO had most recently denied the veteran's petition to reopen 
his claim for service connection for a psychiatric disorder 
in November 1994.  The veteran was provided notice of this 
determination, but did not indicate that he wished to appeal 
the determination.  The decision, thus, became final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 20.302(a), 
20.1103 (2000).

On July 17, 1997, the veteran submitted another petition to 
reopen his claim for service connection for the depressive 
disorder and anxiety disorder.  And in a January 1998 rating 
decision, the RO granted service connection for the 
depressive disorder and anxiety disorder and assigned a 50 
percent rating effective from July 17, 1997, the date of 
receipt of his most recent petition to reopen his claim.  
That grant of service connection was predicated on the 
submission of new and material evidence.  And according to 
the governing laws and regulations, the effective date of an 
award of service connection based on new and material 
evidence following an earlier denial that became final is the 
date of receipt of the claim to reopen or the date 
entitlement arose, whichever is later.  Since the RO 
has granted benefits as of July 17, 1997, the date the 
veteran filed his petition to reopen his claim, the RO 
already has assigned the earliest possible effective date 
that he can receive for the grant of such benefits.  See 
38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. §§ 3.400(q)(1)(ii) 
and (r) (2000) (where new and material evidence, other than 
service department records, is received after a prior final 
disallowance, the effective date will be the date of receipt 
of the new claim or the date entitlement arose, whichever is 
later).  See also Melton v. West, 13 Vet. App. 442 (2000).


ORDER

The claim for an effective date earlier than July 17, 1997, 
for the award of disability compensation for the depressive 
disorder and anxiety disorder is denied.


REMAND

As set forth above, on November 9, 2000, while the appeal was 
pending, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA), which, among other things, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant of information 
and evidence necessary to substantiate a claim for VA 
benefits.

In August 2001, VA issued regulations implementing the 
provisions of VCAA "to establish clear guidelines consistent 
with the intent of Congress regarding the timing and the 
scope of assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits."  See 66 
Fed. Reg. 46520 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The RO has not yet 
considered whether any additional notification or development 
action is required under these new regulations with respect 
to the veteran's remaining claims.

A.  Entitlement to an increased rating for hemorrhoids, 
currently evaluated as 10 percent disabling.

By a rating decision dated in December 1958, service 
connection was established for hemorrhoids and a 
noncompensable evaluation was assigned under 38 C.F.R. Part 
4, Diagnostic Code 7336, pertaining to external or internal 
hemorrhoids.  By a rating decision dated in March 1998, this 
disability evaluation was increased to 10 percent, effective 
July 1997.  The veteran has appealed that determination.

Under DC 7336, a noncompensable rating is provided for 
hemorrhoids that are mild or moderate.  To warrant a 
compensable rating of 10 percent, the hemorrhoids must be 
"[l]arge or thrombotic, irreducible, with excessive 
redundant tissue, evidencing frequent recurrences."  Id.  A 
20 percent evaluation is warranted for hemorrhoids manifested 
by persistent bleeding and with secondary anemia or with 
fissures.  Id.

The record contains conflicting evidence regarding the 
symptomatology associated with the veteran's hemorrhoids 
during the pertinent period.  Specifically, a July 1997 
statement from J. D. Huckabay, M.D., indicated that the 
veteran suffered from anemia secondary to bleeding 
hemorrhoids.  On the other hand, a February 1998 VA 
examination diagnosed the veteran with internal hemorrhoids, 
with no evidence of bleeding at the time of the examination 
and no anemia.  Subsequent statements from the veteran 
indicate that he continued to suffer from persistent bleeding 
and fissures associated with his hemorrhoids.  See, e.g., 
June 1999 VA Form 21-4138.

Because of this conflicting evidence, the Board concludes 
that an additional examination is required to clarify the 
extent of the veteran's service-connected disability-
particularly since it appears to have periods when it is less 
symptomatic than at others.  See Ardison v. Brown, 6 
Vet. App. 405, 408 (1994).

B. Entitlement to an increased (compensable) rating for a 
scar of the left wrist.

By a rating decision dated in September 1958, service 
connection was established for a scar of the left wrist and a 
noncompensable evaluation was assigned.  By a rating decision 
dated in March 1997, this noncompensable disability 
evaluation was continued.  The veteran has appealed that 
determination.

By way of background, the veteran's service medical records 
show that he sustained a laceration wound of his left wrist 
in February 1958.  The wound was cleaned, sutured and 
dressed.  He was seen in May 1958 for follow-up of a 
postoperative incision of the left thumb, which was slow in 
healing.  It was reported upon surgical consultation that the 
veteran had pain in the area of loss of nail substance.  It 
was determined that no further surgery was indicated.  A 
protective band-aid over the nail was recommended.  The 
remaining service medical records on file are negative for 
any finding indicative of residuals of a left upper extremity 
injury.

The veteran underwent a VA orthopedic examination in 
September 1958.  He stated at that time that he was cutting 
cheese in 1958, while in service, when a knife slipped and 
cut his left wrist.  It was indicated that the wound was 
closed shortly thereafter.  Clinical evaluation of the left 
upper extremity revealed a well-healed scar on the lateral 
side of the radius, just above the wrist joint, which was 
about 3/4 of an inch in length and 1/8 of an inch in width.  
The scar appeared to be superficial.  It was further noted 
that no tendons had been involved in the laceration.  There 
was a normal range of motion of the fingers, wrist, elbow and 
shoulder on the left.  There was no swelling of any of these 
joints, and the veteran had a good left hand grip.  No 
pertinent diagnosis was recorded.

More recently, a September 1997 VA examination of the 
relevant area in question showed that no residual scar was 
apparent from the injury in service.  No swelling or 
deformity was noted, either.  And the examiner indicated 
there was no need for an x-ray of the left wrist, as the 
wound did not go near the wrist and there was no wrist 
injury.  The veteran had no pain on full range of motion of 
the left wrist.  The examiner concluded that no functional 
loss of the left hand or wrist had resulted from the service-
connected injury and reiterated that no scar was apparent.

The veteran submitted a subsequent Statement in Support of 
Claim 
(VA Form 21-4138) dated in January 1999, in which he 
indicated that his 
service-connected scar of his left wrist had increased in 
severity.  He was then scheduled for a VA examination to 
reevaluate this disability, which was conducted in March 
1999.

The March 1999 VA examination showed that the veteran had 
fractured his proximal phalanx of the index finger in the 
1980s, when a piece of steel fell on it, requiring surgical 
repair.  The veteran complained of decreased grip strength of 
the left hand with numbness in the palm.  There was decreased 
flexion of the second digit secondary to this injury.  The 
examiner described a 4-centimeter scar of the web between the 
first and second digits, tender to palpation.

However, this most recent description does not seem to match 
the description of the veteran's service-connected scar of 
the left wrist.  It is unclear whether the service-connected 
injury was actually examined at the time of the March 1999 VA 
examination.  Accordingly, in order to identify what 
pathology is attributable to the service-connected disorder 
at issue, further development is in order and the veteran 
should be reexamined.  See Webster v. Derwinski, 1 Vet. App. 
155, 159 (1991) (An examiner must differentiate the 
symptomatology caused by a service-connected disorder from 
that caused by a non-service connected disorder).  See also 
Mittleider v. West, 11 Vet. App. 181, 182 (1998).

C.  Entitlement to an increased evaluation for depressive 
disorder and anxiety disorder, currently evaluated as 50 
percent disabling.

By rating decision dated in January 1998, the veteran was 
granted service connection for depressive disorder and 
anxiety disorder, and a 50 percent evaluation was assigned 
under 38 C.F.R. Part 4, Diagnostic Code 9435, effective July 
17, 1997, the date of the reopened claim.

The Board notes that a claim placed in appellate status by 
disagreement with the original or initial rating award 
(service connection having been allowed) but not yet 
ultimately resolved, as is the case herein at issue, remains 
an "original claim" and is not a new claim for increase.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, 
separate compensable evaluations may be assigned for separate 
periods of time if such distinct periods are shown by the 
competent evidence of record during the pendency of the 
appeal, a practice known as "staged" ratings.

The veteran was afforded a VA mental status examination in 
November 1999, at which time he indicated that he had been 
treated at the Alexandria, La., VAMC for two weeks in 
November 1999.  These records have not been obtained and 
associated with the other evidence in the claims folder, and 
they should be prior to further consideration of this claim.  
Additionally, a September 1999 consent to release information 
form indicates the veteran recently had received treatment at 
the LSU Medical Center.  However, it does not appear that all 
such records have been obtained and associated with the 
claims folder.

Furthermore, a September 1993 record from the LSU Medical 
Center-which is on file, indicates the Social Security 
Administration (SSA) has awarded the veteran disability 
benefits and/or supplemental security income.  But it is not 
clear whether only VA records were used in that determination 
or whether, instead, there are additional relevant records 
that need to be considered.  So while the case is on remand 
for the other development, those additional records should be 
requested, to the extent there are additional records not 
currently on file.  See Murincsak v. Derwinski, 2 Vet. App. 
363 (1992).

Additionally, to give the veteran every possible 
consideration with respect to his claim, he should be 
afforded another, more recent VA examination to assess the 
nature and severity of this disorder.

D.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.

The veteran filed a claim for TDIU in May 1998, stating that 
he was unable to maintain employment due to his service-
connected depressive disorder and anxiety disorder.

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  Total 
disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, the 
disability shall be ratable at 60 percent or more.  If there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  If the schedular rating is less than 100 
percent, the issue of unemployability must be determined 
without regard to the advancing age of the veteran.  38 
C.F.R. §§ 3.341(a), 4.19.  Factors to be considered are the 
veteran's education, employment history and vocational 
attainment.  Ferraro v. Derwinski, 1 Vet. App. 326, 332 
(1991).

The Court of Appeals for Veterans Claims (the Court) held in 
Holland v. Brown, 6 Vet. App. 443 (1994) that a claim for a 
total disability rating based on individual unemployability 
due to a service-connected disability is "inextricably 
intertwined" with a rating increase claim on the same 
condition.  Thus, the veteran's TDIU claim must be deferred 
pending the outcome of his other claims for higher 
evaluations.  Following the adjudication of raised claims for 
increased disability evaluations, the RO should readjudicate 
the issue of entitlement to TDIU benefits, taking into 
account all evidence of record.

Accordingly, this case is REMANDED for the following:

1.  The RO should request the veteran to 
identify all medical providers who have 
treated him for a scar of the left wrist, 
hemorrhoids, and depressive disorder and 
anxiety disorder, not already associated 
with the claims file.  After securing any 
necessary release, the RO should obtain 
medical records from all sources 
identified by the veteran including 
treatment records from the Alexandria 
VAMC, dated in November 1999 and 
additional treatment records from the LSU 
Medical Center.  In addition, any records 
used by the SSA in making the 
determination in the veteran's claim 
should be associated with the claims 
folder, to the extent not already on 
file.  To the extent there is an attempt 
to obtain records that is unsuccessful, 
the claims folder should contain 
documentation of the attempts made.  The 
veteran and his representative should 
also be informed of the negative results.  
38 C.F.R. § 3.159.

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
and the implementing regulations are 
fully met.

3.  The veteran should be scheduled for 
an appropriate examination to determine 
the extent and severity of his service-
connected scar of the left wrist.  The 
claims file must be made available to 
the examiner for review prior to the 
examination.  The examiner must review 
pertinent medical information in the 
claims folder, including service medical 
records, and summarize the relevant 
history.  The size of the scar or 
hyperpigmentation should be measured and 
reported in inches.  In addition, the 
examiner is requested to comment as to 
whether the scar (1) is poorly 
nourished, with repeated ulceration, (2) 
is tender and painful on objective 
demonstration, and/or (3) produces 
limitation of function of the body part 
which it affects.  The examiner should 
distinguish those symptoms that are 
attributable to the service-connected 
scar of the left wrist from those that 
are attributable to the other scar 
between the 1st and 2nd fingers on the 
veteran's left hand.  And if it is not 
medically possible to make this clinical 
distinction without resorting to mere 
conjecture, then this should be 
indicated in the report of the 
evaluation7.

4.  The RO should schedule the veteran 
for an appropriate VA examination to 
determine the nature, extent and severity 
of his service-connected hemorrhoids.  
The report of this examination should 
include a detailed account of all 
manifestations of the veteran's service-
connected hemorrhoids found to be 
present.  All necessary tests should be 
conducted, and the examiner should review 
the results of any testing prior to 
completion of the report.  The claims 
folder and a copy of this remand must be 
made available and reviewed by the 
examiner prior to the examination.  
The examiner should provide complete 
rationale for all conclusions reached.

5.  The RO should schedule the veteran 
for an appropriate VA examination to 
determine the nature, extent and severity 
of his service-connected depressive 
disorder and anxiety disorder.  The 
report of this examination should include 
a detailed account of all manifestations 
of the veteran's service-connected 
psychiatric disorder found to be present.  
All necessary tests should be conducted, 
and the examiner should review the 
results of any testing prior to 
completion of the report.  The claims 
folder and a copy of this remand must be 
made available and reviewed by the 
examiner prior to the examination.  The 
examiner should provide complete 
rationale for all conclusions reached.

6.  After completion of the above 
development, and any other development 
deemed warranted by the record, the RO 
should readjudicate the claims based on 
the additional evidence obtained.  This 
includes the claim for a TDIU.  And when 
determining whether a higher rating is 
warranted for the depressive disorder and 
anxiety disorder, the RO must consider 
assigning a "staged rating" pursuant to 
Fenderson v. West, 12 Vet. App. 119 
(1999).  If the determinations remain 
adverse to the veteran in any respect, 
then he and his representative should be 
provided a supplemental statement of the 
case and given an opportunity to respond.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Keith W. Allen
	Acting Member, Board of Veterans' Appeals



 



